Citation Nr: 0303613	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  96-41 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

Entitlement to an increased evaluation for a dysthymic 
disorder, currently evaluated as 50 percent disabling.

(The issues of entitlement to increased evaluations for a 
right shoulder disability and a right wrist disability 
will be the subject of a later Board decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to July 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDING OF FACT

The veteran's service-connected dysthymic disorder is 
determined to prohibit the veteran from obtaining and 
maintaining employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for dysthymic 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.132 Diagnostic Code 9433 
(1996); 38 C.F.R. § 4.7, 4.130 Diagnostic Code 9433 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from June 1955 to July 
1958.  A review of his service medical records reflects 
that he was afforded a psychiatric evaluation in 1957.  
The SMRs also show that the veteran was treated for 
injuries to his right shoulder and right wrist.

The veteran submitted a claim for disability compensation 
in October 1958.  Subsequent to a VA examination in 
December 1958 the veteran was granted service connection 
for residuals of a right shoulder injury and a right wrist 
injury.  He was assigned noncompensable ratings for those 
disabilities in December 1958.

The veteran sought an increased rating for his 
disabilities in June 1959.  He was afforded a VA 
examination in August 1959.  The veteran was diagnosed 
with mild post-traumatic arthritis of the right shoulder.  
He was also diagnosed with hysteria superimposed on the 
right shoulder diagnosis.  

The veteran was granted service connection for hysteria, 
as secondary to his service-connected right shoulder 
disability in August 1959.  He was assigned a 
noncompensable disability rating.

A March 1965 VA examination provided a diagnosis of 
neurosis, anxiety state.

The veteran's disability rating for his dysthymic disorder 
was increased to 10 percent in October 1992.  The increase 
was based on the results of a September 1992 VA 
examination and VA outpatient treatment records.

The veteran submitted his current claim for an increased 
evaluation in February 1996.  He noted that he had 
received treatment for his disorder at a VA outpatient 
clinic.

Associated with the claims folder are VA outpatient 
treatment records for the period from February 1995 to 
April 1996.  The records documented ongoing treatment at 
the mental health clinic (MHC).  The records also show 
that the veteran was treated for multiple complaints of 
severe pain in different areas of his body.  A number of 
MHC entries noted that the veteran was suffering from 
depression and anxiety related to his physical condition.  
The veteran was noted to have periods of severe anxiety 
and depression in a clinical entry dated in April 1996.  
The records also document that the veteran suffered a back 
injury at his place of employment in 1989 and that injury 
was a major source of pain for the veteran.  Further, the 
veteran had not been gainfully employed since that time.  

The veteran was afforded a VA psychiatric examination in 
April 1996.  The veteran related a history of injuring his 
back at work in 1989.  The veteran had a subjective 
complaint of "living with pain."  He said the pain 
involved his arm, hand, and back and, at times, headaches.  
He said that he was prescribed Xanax and Prozac for his 
psychiatric symptoms and Tylenol 3 for his pain.  The 
examiner noted that the veteran was dressed and groomed in 
a casual manner.  He was cooperative in the interview; 
however, the examiner said that the veteran's attitude was 
of someone that was resentful of the way life treated him.  
There was no evidence of a thinking disorder and the 
veteran's intellectual functioning was described as well 
preserved.  The examiner said that the veteran appeared to 
be an angry person who expressed his anger in a passive 
aggressive manner with physical complaints.  There was an 
underlying depression with some difficulty sleeping.  The 
veteran also felt unmotivated and unhappy.  The examiner 
remarked that the veteran appeared to use his physical 
complaints in order to satisfy his dependency needs.  The 
veteran's Axis I diagnosis was dysthymic disorder.  The 
examiner assigned a global assessment of functioning (GAF) 
score of between 55-60.

The RO denied the veteran's claim for an increased rating 
for his dysthymic disorder in April 1996.

The Board notes that the veteran was afforded VA general 
medical examinations in April and May 1996.  Of note was 
the finding by the examiner that the veteran experienced 
severe pain and muscle spasm of the right shoulder when he 
would perform range of motion testing in May 1996.  

Associated with the claims folder are additional VA 
treatment records for the period from May 1996 to August 
1997.  The veteran was treated for depression and anxiety 
in the MHC on a number of occasions.  The several entries 
noted that one of the veteran's main complaints, beside 
his depression/anxiety, was pain associated with his 
shoulder and wrist.  

The veteran was afforded a VA psychiatric examination in 
August 1997.  The veteran was noted to be married and that 
he lived with his wife.  He described himself as being a 
pain to his wife because of his physical problems.  The 
examiner noted that the veteran had bursitis of the right 
arm, arthritis of the back, hands and knees, and 
fibromyalgia.  He walked with a cane.  He last worked in 
1989.  The veteran received outpatient therapy for his 
psychiatric condition and was prescribed Xanax and Zoloft.  
The veteran complained of being depressed all of the time.  
He had suicidal thoughts almost every day so that he would 
be out of his physical misery.  He had no suicide attempts 
in the past.  The veteran said that he experienced 
difficulty sleeping and would wake up several times at 
night.  He would feel tired and useless.  He said that he 
would have arguments with his wife.  He experienced crying 
spells.  He would sometimes visit family and friends and 
help his wife with cooking when he would feel good.  

The mental status examination showed that the veteran was 
cooperative during the interview and that his speech was 
coherent and relevant.  The examiner remarked that the 
veteran had great difficulty walking and appeared to be in 
great pain.  The veteran denied hallucinations and was not 
delusional.  The examiner said that the veteran's judgment 
was good and that there was no evidence of compulsive 
traits.  The Axis I diagnosis was recurrent major 
depression.  The veteran was assigned a GAF score of 50.

The veteran was afforded a VA orthopedic examination in 
August 1997.  He was noted to have severe pain on movement 
of the right shoulder and chronic pain and palpable 
tenderness of the right wrist.

The veteran was originally scheduled for a hearing at the 
RO in October 1996.  The hearing was rescheduled several 
times in order to accommodate the veteran.  The hearing 
was conducted in April 1998.  He testified that he was 
taking Percodan for pain associated with his right 
shoulder disability.  He also testified to having pain and 
swelling in his right wrist.  In regard to his psychiatric 
disorder, the veteran said that he was depressed all of 
the time.  He thought of suicide often because of his 
physical pain.  He testified that he fought the urge 
through prayer.  The veteran said that he would experience 
uncontrollable shaking at times that could last for 
fifteen to thirty minutes.  He did not know what would 
cause the shaking.  The veteran said that he would enjoy 
time with his grandchildren but he had been limited to 
staying at home for the last three years.  

Associated with the claims folder were additional VA 
treatment records for the period from September 1998 to 
August 1999.  The records show continued treatment for 
major depression related to severe physical pain.  An 
entry dated in April 1999 noted that the veteran 
experienced insomnia, sadness, loss of interests, a 
slowing down, restlessness, fatigue, feeling worthless, 
problems with concentration and making decisions, hopeless 
feelings, and suicidal thoughts.  The diagnosis was major 
depression, moderate to severe, due to pain and inability 
to work.  The clinical psychologist assigned a GAF score 
of 45.  Similar assessments were made in May, June, and 
August 1999.

The veteran was afforded a VA psychological examination in 
April 2002.  The examiner noted that there was no claims 
folder for review.  The veteran related that he was 
seeking an increase in his disability rating.  The 
examiner related a long list of physical complaints by the 
veteran.  The veteran received continued outpatient 
psychiatric treatment.  He was prescribed Morphine and 
Percocet for his physical pain.  Psychological testing was 
done.  The examiner reported that the veteran became 
tearful frequently during his interview.  He shifted 
constantly in his chair due to pain.  The examiner said 
that test results indicated predominantly a clinical 
syndrome pattern of dysthymic disorder and anxiety.  She 
said that the veteran had low self-esteem and kept mainly 
to himself to the exclusion of others as the results 
indicated a great deal of social isolation.  The examiner 
reported that the veteran's history, presentation on 
interview, and testing were indicative of depression as 
his highest scale elevation.  He appeared to be in intense 
pain although he was on Morphine and Percocet.  The 
veteran appeared conscious of his physical pain every 
moment, which greatly reduced his attentiveness to others 
and increased his irritability and agitation.  He viewed 
his condition as further deteriorated due to his lack of 
motivation and inability to socialize with others.  The 
examiner said that the veteran demonstrated that he had a 
lack of understanding about his prognosis, his pain and 
his increasing physical limitations.  Finally, the 
examiner stated that the veteran was suffering from 
disability due to mental illness incurred during military 
service.  The veteran was found to be competent but 
unemployable.  The Axis I diagnosis was dysthymic 
disorder.  The examiner assigned a GAF score of 45.

Based on the results of the April 2002 VA psychological 
examination, the veteran's disability rating for his 
dysthymic disorder was increased to 50 percent by the RO.  
The effective date of the increase was from the date of 
claim, February 7, 1996.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average 
impairment of earning capacity.  Individual disabilities 
are assigned separate diagnostic codes.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Where 
entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability 
should be reviewed in order to make an accurate assessment 
under the applicable criteria, the regulations do not give 
past medical reports precedence over current findings.  
Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

The veteran submitted his claim for an increased 
disability evaluation for his service-connected dysthymic 
disorder in February 1996.  His claim was denied in April 
1996.  The veteran perfected an appeal of that denial in 
September 1996.  His claim has remained in an appellate 
status since that time.  

VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities effective November 7, 1996.  
61 Fed. Reg. 52,695 (1996).  On and after that date, all 
diagnoses of mental disorders for VA purposes must conform 
to the Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV).  61 Fed Reg. 52,700 (1996) (codified 
at 38 C.F.R. § 4.125 (2002)).  The new criteria for 
evaluating service connected psychiatric disability were 
codified at 38 C.F.R. § 4.130 (2002).  The new rating 
criteria are sufficiently different from those in effect 
prior to November 7, 1996.  Nonetheless, in Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version 
more favorable to the appellant applies unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary did so.  In 
light of Karnas, the Board will proceed to analyze the 
veteran's dysthymic disorder claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.  See VAOPGCPREC 3-2000.

In assessing the evidence of record, it is important to 
note that the GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV, p. 32).  A 
GAF score of 51 - 60 is defined as "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Ibid.  A GAF score 
of 41 - 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  Ibid. 

The veteran's anxiety disorder has been rated as 50 
percent disabling under Diagnostic Code 9433.  38 C.F.R. 
§ 4.132 (1996).  Under Diagnostic Code 9433, a 50 percent 
rating is applicable where the ability to establish or 
maintain effective or favorable relationships with people 
is considerably impaired.  A 70 percent rating is for 
consideration where the ability to establish or maintain 
effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
Finally, a 100 percent rating is applicable where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in 
the community.  Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  Demonstrably 
unable to obtain or retain employment.  The three criteria 
for a 100 percent rating are independent of one another 
and only one need to be met to be awarded a 100 percent 
disability.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

The amended criteria for evaluating dysthymic disorder are 
found at 38 C.F.R. § 4.130 (2002).  Under Diagnostic Code 
9433, a 50 percent rating is for consideration where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
applicable where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

In applying the old rating criteria, the Board finds that 
a 100 percent disability evaluation is warranted.  The 
veteran has been afforded several VA examinations during 
the course of his appeal.  In April 1996 he was assigned a 
GAF score of 55 to 60.  His physical complaints were not 
as prevalent as his later examinations.  He was not 
prescribed pain medication other than occasional Tylenol 
#3.  Later outpatient treatment records documented 
continued complaints of depression and anxiety and 
obsession with his physical condition.  The results of the 
August 1997 VA psychiatric examination noted a definite 
change in the veteran's symptomatology, notably his 
depression and increased physical complaints.  The GAF 
score was given as a 50.  Outpatient treatment records, 
dated in 1999, showed a continued decline in the veteran's 
mental status.  He was assigned a GAF score of 45 for the 
increased symptoms.  Finally, the veteran underwent an 
extensive psychological evaluation in April 2002, to 
include psychological testing.  The examiner found that 
the veteran's pain condition was continually on his mind.  
The examiner concluded that the veteran's dysthymic 
disorder made him unemployable.  She also assigned a GAF 
score of 45.

When reviewing all of the evidence of record, from the 
time of the veteran's claim in February 1996, the Board 
finds that he satisfies the criteria under Johnson for a 
100 percent schedular rating.  His symptomatology has 
grown more severe during the course of his appeal.  The 
latest examiner, after a thorough examination, has stated 
that he is unemployable.  Thus, since the veteran is 
unable to obtain or retain employment, he meets the 
criteria for the 100 percent rating under the old rating 
criteria.

In light of the award of the highest schedular rating 
under the old criteria, further analysis under the new 
criteria is not necessary.

The Board notes that the standard for processing claims 
for VA benefits was changed, effective November 9, 2000, 
with the signing into law of the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106- 475, 114 
Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  As the 
Board's decision constitutes a complete grant of the 
benefit sought on appeal, there is no further assistance 
or development required in this case.


ORDER

Entitlement to a 100 percent disability rating for a 
dysthymic disorder is granted, subject to the law and 
regulations governing the payment of monetary benefits.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

